Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 13, 2018.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-18-00953-CV



                    IN RE STEFANI BAMBACE, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-27762

                       MEMORANDUM OPINION

      On October 31, 2018, relator Stefani Bambace filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Wesley Ward, presiding judge of the 234th District Court of Harris
County, to vacate his September 17, 2018 order compelling arbitration of the action
below.

      With certain exceptions not applicable here, to obtain mandamus relief, a
relator must show both that the trial court clearly abused its discretion and that relator
has no adequate remedy at law, such as an appeal. In re Prudential Ins. Co., 148
S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Relator has not shown that she
does not have an adequate remedy by appeal after final judgment. See In re Gulf
Exploration, LLC, 289 S.W.3d 836, 842–43 (Tex. 2009) (orig. proceeding); Kahn v.
Baker Nissan N., Inc., No. 14-09-00106-CV, 2009 WL 1795580 (Tex. App.—
Houston [14th Dist.] June 25, 2009, orig. proceeding) (per curiam) (mem. op.).
Accordingly, we deny relator’s petition for writ of mandamus.


                                         PER CURIAM

Panel consists of Justices Donovan, Wise, and Jewell.




                                            2